Practically the whole argument of appellant is postulated upon the contention that under the 1933 Probate Act, it wasindispensable for the personal representatives to file objections to claims within the time provided in par. b, Section 122 of the Probate Act, Section 5541 (94) C.G.L., Permanent Supplement. The statute is an acceleration statute designed to speed up the institution of litigation against estates on disputed claims. It was not intended to make the probate proceedings the forum for settling such claims through the simple expedient of treating all claims as valid merely because no contest thereof is filed, as might be done, by the personal representatives.
BROWN, J., concurs.